DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 5-8, 31 and 32 drawn to a method of treating cancer in the reply filed on August 30, 2022 is acknowledged. The traversal is on the ground(s) that unity of invention exists between Groups I-IV because there is a technical relationship that involves the same special technical feature and it is the technical features that defines a contribution which each of the groups, taken as a whole, makes over the prior art and there is no search and examination burden. This is not found persuasive. Patentable distinction and undue search and examination burden are not a criterion for election/restriction purposes under 35 USC §121 and 35 USC § 372.  The technical feature shared between each group is a peptide comprising one or more amino acid sequences selected from the group consisting of SEQ ID Nos: 5, 7, 9, 11 and 13. Applicant did not argue the contrary in the reply. In fact, Applicant did not disclose what Applicant considered the technical feature shared by the inventive groups designated by the examiner but only argued the technical feature is a special technical feature that makes a contributes over the prior art. The technical feature shared between each group is known in the prior art. When the technical feature is known in the prior art, it is not a special technical feature. When the technical feature is not a special technical feature, the Groups that share the technical feature lack unity of invention. Therefore, the common technical feature shared between Groups I-IV do not define a contribution which each of the claimed species, considered as a whole, makes over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4, 13-19, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 30, 2022.
Status of Claims
The claim listing filed September 25, 2020 is pending. Claims 1-8, 13-19, 21, 22, 31 and 32 are pending. Claims 1-4, 13-19, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 5-8, 31 and 32 are under examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 10-2018-0035418 filed in the Republic of Korea on March 27, 2018. 
Acknowledgment is made of applicant's claim for foreign priority based on an application 10-2019-0024944 filed in the Republic of Korea on March 4, 2019. 
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted September 25, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “wherein the peptide is one in which a polynucleotide comprising one or more base sequences selected from the group consisting of SEQ ID NOs: 4, 6,8, 10 and 12 is encoded”. The claim is indefinite because as written the claim is limiting the peptide to a polynucleotide. As written, the peptide is a polynucleotide comprising a base sequence that is encoded. The peptide however is defined as comprising amino acids, in particular amino acids from SEQ ID NOs: 3, 5, 7, 9 and 11. See claim 5. Therefore, the structure of the peptide of claim 32 is unclear. If the limitation is an attempt to state the peptide is encoded by a polynucleotide comprising one or more base sequences selected from the group consisting of SEQ ID NOs: 4, 6,8, 10 and 12, an amendment such as the following would clarify the metes and bounds of the claims. 
Claim 32. The method of claim 5, wherein the peptide is encoded by a polynucleotide comprising one or more base sequences selected from the group consisting of SEQ ID NOs: 4, 6,8, 10 and 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dhodapkar et al. (WO 2011/038002 A1; published 2011)
Dhodapkar et al. teach peptides comprising the amino acid sequence NRVRGNLENL (SEQ ID NO: 7 as claimed). See SEQ ID Nos: 64 and 65.  Dhodapkar et al. teach peptides comprising the amino acid sequence LQQISHIAQQLG (SEQ ID NO: 9 as claimed). See SEQ ID NO: 70. Dhodapkar et al. teach a peptide comprising the amino acid sequence VVRVWFCNRRQK (SEQ ID NO: 13 as claimed). See SEQ ID NO: 74.  Dhodapkar et al. teach the peptides may be in a cocktail or conjugated to each other to form a single polypeptide sequence. See page 19, line 8-14. Dhodapkar et al. teach the peptides alone or in various combinations, when administered to a mammal, elicit an anti-OCT4 immune response including activating OCT4 specific T cells. Dhodapkar et al. teach the immune response serves to protect the inoculated mammal against conditions associated with unregulated expression of OCT4 such are cancer and tumorgenicity relating to stem cell-based therapies. See page 15, lines 1-10. Dhodapkar et al. teach the peptides are useful for inhibiting tumor growth and inducing anti-tumor immunity in the subject. See page 6, lines 1-11, page 17, lines 12-20 and page 34, lines 30-34. Dhodapkar et al. teach using the peptides in methods for treating cancer, where the peptides induced reactive T cells when cultured in the presences of PBMCs. See page 35, lines 11-33; claims 17 and 18. Dhodapkar et al. teach submix 3, a mixture of peptides of SEQ ID NOs: 51-75 induced reactive T cell when cultured in the presence of PBMC and peptides of SEQ ID Nos: 65, 70 and 74 had hot spots of reactivity. See page 43, line 19, page 4, lines 17-29, page 49, lines 6-23, page 50, lines 11-20; Figures 3A, 3B and 6.
	At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill in the art to administer the peptides comprising the amino acid sequence NRVRGNLENL (SEQ ID NO: 7 as claimed), the amino acid sequence LQQISHIAQQLG (SEQ ID NO: 9 as claimed), and the amino acid sequence VVRVWFCNRRQK (SEQ ID NO: 13 as claimed) to a mammal (individual) to treat cancer. The motivation to administer the peptides in a method of treating cancer is because Dhodapkar et al. teach the peptides are useful in inhibiting tumor growth, protecting the mammals against cancer, and expressly teach and the claim administering the peptides to treat cancer where the peptides induce reactive T cells when cultured in the presences of PBMCs. There is a reasonable expectation of success given that the peptides of comprising the claimed SEQ ID NOs: 7, 9 and 13 induce reactive T cells when cultured in the presences of PBMCs.
	Regarding claim 6, Dhodapkar et al. do not teach the peptide suppresses the binding between OCT4 and PP1. However, the peptides of SEQ ID Nos: 64, 65, 70 and 74 of Dhodapkar et al. comprise the core amino acid sequences of Helix 1, 2 or Helix 3-3 shown by Applicant to suppress the binding between OCT4 and PP1. When a structure recited in the reference is substantially identical to that of the claims, the properties or functions are presumed to be inherent. Because the peptides of Dhodapkar et al. comprise the entire sequences of SEQ ID Nos: 7, 9 and 13, a person of ordinary skill in the art would presume the function of suppressing the binding between OCT4 and PP1 inherent. MPEP §2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
	Regarding claim 7, the combination of peptides in mix 3 comprise other peptides (drugs) that have anti-cancer activity.
	Regarding claim 8, Dhodapkar et al. teach the peptides suppress growth, proliferation and metastasis of tumor cells. See page 34, lines 21-33. 
	Therefore, at the time of the effective filing date of the claimed invention, the invention was prima facie obvious to a person of ordinary skill in the art.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dhodapkar et al. (WO 2011/038002 A1; published 2011) as applied to claim 5 above, and further in view of Munyendo et al.  (“Cell Penetrating Peptides in the Delivery of Biopharmaceuticals”, Biomolecules, 2012, 187-202).
	The teachings of Dhodapkar et al. are discussed above. Dhodapkar et al. do not teach the peptide is conjugated to a cell permeable peptide.
Munyendo et al. teach the cell membrane is a highly selected barrier, thus, limiting the cellular uptake of molecules included peptides and proteins as therapeutic agents. See the abstract. Munyendo et al. teach an approach is to conjugated cell penetrating peptides to the therapeutic agents. See the abstract. 
At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to apply to known approach of conjugating a cell penetrating peptide a therapeutic agent taught by Munyendo et al. to the peptides of Dhodapkar et al. to arrive at the claimed invention. The artisan would have had the motivation to make the modification in order to assist delivery of the peptides of Dhodapkar et al. across the cell membrane. Therefore, at the time of the effective filing date of the claimed invention, the invention was prima facie obvious to a person of ordinary skill in the art.
Summary
	Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 5-8 and 31 are rejected under 35 U.S.C. 103. Claim 32 as a whole is not taught or suggested in the prior art. Even though Dhodapkar et al. teach generally nucleic acids encoding the peptides, it would not have been obvious to the artisan of ordinary skill to arrive at the specific nucleotide sequences because of redundancy of the genetic code. A prior art disclosure of the amino acid sequence of a protein does not necessarily render particular DNA molecules encoding the protein obvious because the redundancy of the genetic code permits one to hypothesize an enormous number of DNA sequences coding for the protein." The existence of a general method of gene cloning in the prior art is not sufficient, without more, to render obvious a particular cDNA molecule.
Conclusion
	No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658